Carriage of goods; applicable tariff; Interstate Commerce Commission determination of reasonableness. 146 Ct. Cl. 863; reversed by the Supreme Court, 363 U.S. 202.
In this case, on the mandate of the Supreme Court, the following order was entered:
This case comes before the court on remand from the Supreme Court, filed July 19, 1960, wherein that Court ordered the reversal of the judgment entered in this courtj with further proceedings here to be held in conformity with that Court’s opinion of June 13, 1960, Pennsylvania Railroad Company v. United Slates, No. 451, Oct. Term 1959. Upon consideration thereof
It is ordered this 22nd day of July 1960, that the judgment entered for plaintiff on June 5, 1959, 146 Ct. Cl. 863, be and the same is vacated and withdrawn, and
It is furtheRed ordered that further proceedings in this case be and the same are suspended pending completion of the proceedings permitted under 28 U.S.C. 1336, 1398, and 49 U.S.C. 17(9).
By the Court.
Marvin Jones,

Chief Judge.